Case 2:19-cv-01039-PSG-AFM Document 1 Filed 02/12/19 Page 1 of 7 Page ID #:1


     Kathryn J. Halford (CA State Bar No. 68141)
 1   khalford@wkclegal.com
     Elizabeth Rosenfeld (CA State Bar No. 106577)
 2   erosenfeld@wkclegal.com
     Marie Skinner (CA State Bar No. 291532)
 3   mskinner@wkclegal.com
     WOHLNER KAPLON CUTLER
 4   HALFORD & ROSENFELD
     16501 Ventura Boulevard, Suite 304
 5   Encino, CA 91436
     Telephone: (818) 501-8030 ext. 331
 6   Facsimile: (818) 501-5306
 7   Attorneys for Plaintiff Board of Trustees of the
     Teamsters Miscellaneous Security Trust Fund
 8
 9                        UNITED STATES DISTRICT COURT
10                      CENTRAL DISTRICT OF CALIFORNIA
11                                     Western Division
12
     BOARD OF TRUSTEES OF THE                         CASE NO.
13   TEAMSTERS MISCELLANEOUS
     SECURITY TRUST FUND in their
14   capacity as fiduciaries for the                  COMPLAINT FOR BREACH OF
     TEAMSTERS MISCELLANEOUS                          CONTRACT AND VIOLATON OF
15   SECURITY TRUST FUND,                             ERISA
16                              Plaintiff,            [29 U.S.C. §§1132, 1145]
                                                      [29 U.S.C. §185]
17   vs.
18   SHOW READY, LLC, a suspended
     California limited liability company,
19
                               Defendant.
20
21
22
23   Plaintiffs allege as follows:
24                                     JURISDICTION
25         1.     Jurisdiction is conferred upon this court under the Labor-
26   Management Relations Act of 1947, as amended ("LMRA"), §301(a), 29 U.S.C. §
27   185(a), and the Employee Retirement Income Security Act of 1974, as amended
28   (“ERISA”), §502(e) (1), 29 U.S.C. §1132(e)(1).
                                                -1-
                                             COMPLAINT
Case 2:19-cv-01039-PSG-AFM Document 1 Filed 02/12/19 Page 2 of 7 Page ID #:2



 1                                          VENUE
 2         2.     In accordance with ERISA §502(e)(2), 29 U.S.C. §1132(e)(2), venue
 3   is appropriate in the Central District of California as the place where the
 4   Teamsters Miscellaneous Security Trust Fund (“TMSTF”) is administered, and
 5   where the contractual obligations alleged are herein to be performed.
 6
 7                                         PARTIES
 8         3.     The Teamsters Miscellaneous Security Trust Fund (“TMSTF”) is an
 9   express trust which was established pursuant to collective bargaining agreements
10   between various employers and local unions affiliated with the International
11   Brotherhood of Teamsters (“IBT”), in industries affecting commerce.
12         4.     The TMSTF was created and is maintained pursuant to section
13   302(c)(5) of the LMRA, 29 U.S.C. §186(c)(5) and is an “Employee Welfare
14   Benefit Plan” within the meaning and definition of ERISA section 3(1), 29 U.S.C.
15   § 1002(1). It is a “multiemployer plan" within the meaning of sections 3(37)(A),
16   29 U.S.C. § 1002(37)(A), and Section 515 of ERISA, 29 U.S.C. § 1145 and is
17   subject to the provisions of Section 302(c)(5) of the LRMA, 29 U.S.C §186(c)(5).
18   The TMSTF is administered within the jurisdiction of this District.
19         5.     Plaintiff, the Board of Trustees of the Teamsters Miscellaneous
20   Security Trust Fund (“Plaintiff” or “Board”) is the Administrator of the TMSTF,
21   and its members are fiduciaries with respect to the TMSTF within the meaning of
22   ERISA §21(A), 29 U.S.C. § 1002(21)(A).
23         6.     Plaintiff is informed and believes and thereon alleges that during all
24   times relevant herein, Defendant SHOW READY, LLC (“SHOW READY”) was
25   and is a limited liability company organized and existing under and by virtue of
26   the laws of the state of California, with its principal place of business in the
27   County of Los Angeles, within the jurisdiction of this district whose corporate
28   powers have been suspended by the Franchise Tax Board.
                                               -2-
                                           COMPLAINT
Case 2:19-cv-01039-PSG-AFM Document 1 Filed 02/12/19 Page 3 of 7 Page ID #:3



 1         7.     This complaint is prosecuted pursuant to the LMRA § 301(a), 29
 2   U.S.C. §185(a), and pursuant to ERISA §§502 and 515, 29 U.S.C. §§1132 and
 3   1145, to enforce the provision of ERISA against an employer engaged in an
 4   industry affecting commerce.
 5
 6                             FIRST CLAIM FOR RELIEF
 7                                   (Breach of Contract)
 8         8.     Plaintiff realleges and incorporates herein by reference each and
 9    every allegation contained in paragraphs 1 through 7, as fully set forth herein.
10         9.      At all times relevant herein, SHOW READY has been bound to a
11   written collective bargaining agreement (“Labor Agreement”) with General
12   Teamsters, Airline, Aerospace and Allied Employees, Warehousemen, Drivers,
13   Construction, Rock and Sand Local 986 of the International Brotherhood of
14   Teamsters (“Union”), whereby SHOW READY agreed to make contributions to
15   the TMSTF on behalf of its employees performing work covered by the Labor
16   Agreement. A true and correct copy of the relevant portions of the Labor
17   Agreement is attached hereto and incorporated herein as Exhibit “1.” During all
18   times relevant herein the Labor Agreement was in full force and effect.
19         10.     At the time SHOW READY executed the Labor Agreement, SHOW
20   READY also executed a Trust Acceptance and Contract Data forms for the
21   TMSTF whereby SHOW READY became bound to the terms and conditions of
22   the Agreement and Declaration of Trust establishing the TMSTF (the “Trust
23   Agreement”) and agreed to pay contributions at specified rates to the TMSTF on
24   behalf of employees performing bargaining unit work. A true and correct copy of
25   the Trust Acceptance and Contract Data form executed by SHOW READY is
26   attached hereto and incorporated herein by this reference as Exhibit “2.” The
27   Labor Agreement and Trust Agreement are collectively referred to as
28   “Agreements.”
                                              -3-
                                          COMPLAINT
Case 2:19-cv-01039-PSG-AFM Document 1 Filed 02/12/19 Page 4 of 7 Page ID #:4



 1         11.     The Agreements require each employer to submit reports and pay
 2   contributions to the TMSTF on behalf of all covered employees on the first (1st)
 3   day of the month based upon work performed during the previous month. Reports
 4   and contributions are considered delinquent if not postmarked by the twentieth
 5   (20th) day of the month for which contributions are owed.
 6         12.     At all times mentioned herein, it was and now is impracticable and
 7   extremely difficult to fix the amount of actual damage to the TMSTF as a result of
 8   nonpayment of contributions. The amount agreed upon in the Trust Agreement, as
 9   and for liquidated damages, represented and now represents a reasonable endeavor
10   to ascertain and compensate for the damages caused to the TMSTF by the
11   nonpayment of contributions and/or failure of an employer to timely submit
12   contributions to the TMSTF. The Trust Agreement sets the amount assessed as
13   and for liquidated damages, and not as a penalty, at twenty percent (20%) of the
14   delinquent contributions, or twenty-five dollars ($25.00), whichever amount is
15   greater.
16         13.     The Agreements further provide that, if an employer is delinquent
17   with submission of reports and/or contributions, an employer must pay interest on
18   the delinquent contributions at the rate of ten percent per annum from due dates
19   until paid, and any attorney fees and costs incurred by the TMSTF for collection
20   and/or enforcement.
21         14.     At all times relevant herein, the Agreements have been in full force
22   and effect.
23         15.     Plaintiff is informed and believes and upon that basis alleges that at
24   all times relevant herein Defendant employed workers covered by the provisions
25   of the Labor Agreement for whom contributions were required to be paid to the
26   TMSTF.
27         16.     Defendant has failed to timely report and pay contributions at the
28   rates required by the Agreements for the period of September, October,
                                              -4-
                                          COMPLAINT
Case 2:19-cv-01039-PSG-AFM Document 1 Filed 02/12/19 Page 5 of 7 Page ID #:5



 1   November, December 2018, January and February 2019 and currently owes
 2   contributions in the amount of $13,481.00.
 3         17.     As a result, Defendant’s failure to timely report and pay
 4   contributions during the period of September, October, November, December
 5   2018, January and February 2019 assessed on unpaid and delinquent
 6   contributions, Defendant owes liquidated damages, in accordance with the
 7   Agreements.
 8         18.     The amount currently assessed as and for liquidated damages, and
 9   not as a penalty, on unpaid and delinquent contributions during the period of
10   September, October, November, December 2018, January and February 2019 is
11   $3,122.40.
12         19.     As a result of Defendant’s failure to timely pay contributions owed
13   for the period of September, October, November, December 2018, January and
14   February 2019, and in accordance with the terms of the Agreements, interest has
15   accrued and continues to accrue on all unpaid contributions from the dates due
16   until paid at the rate of 10 percent (10%) per annum.
17         20.     Plaintiff is informed and believes and upon that basis alleges that
18   Defendant breached its obligation under the Agreements by failing to timely pay
19   contributions, liquidated damages, and accrued interest assessed upon unpaid and
20   delinquent contributions owed to the TMSTF.
21         21.     Because of Defendant’s failure to timely report and pay
22   contributions, it has been necessary for the TMSTF to engage the law firm of
23   Wohlner Kaplon Cutler Halford & Rosenfeld.
24         22.     As a result of Defendant’s breach of the Agreements, Plaintiff has
25   been damaged in an amount equal to the amount of unpaid contributions,
26   liquidated damages assessed on unpaid and delinquent contributions during the
27   period of September, October, November, December 2018, January and February
28
                                              -5-
                                          COMPLAINT
Case 2:19-cv-01039-PSG-AFM Document 1 Filed 02/12/19 Page 6 of 7 Page ID #:6



 1   2019, interest, and reasonable attorneys’ fees and all costs incurred in enforcing
 2   the terms of the Agreements.
 3         23.     Plaintiff has complied with all conditions precedent, if any, to be
 4   performed under the terms of the Agreements.
 5                              SECOND CLAIM FOR RELIEF
 6                                      (Violation of ERISA)
 7         24.    Plaintiff realleges and incorporates herein by reference each and
 8   every allegation contained in paragraphs 1 through 23, as if fully set forth herein.
 9         25.    By failing to accurately report and pay contributions to the TMSTF in
10   accordance with the Agreements, Defendant has violated ERISA § 515, 29 U.S.C.
11   §1145. In accordance with the terms of the Agreements and pursuant to ERISA
12   §§502(g)(2) and 515, 29 U.S.C. §§1132(g)(2) and 1145, Plaintiff is entitled to and
13   hereby demands, in addition to the payment of all unpaid contributions owed by
14   Defendant, an award of liquidated damages assessed on unpaid and delinquent
15   contributions during the period of September, October, November, December
16   2018, January and February 2019, and all accrued interest from due dates to date
17   of payment, reasonable attorney’s fees and all costs incurred in enforcing the
18   terms of the Agreements.
19         WHEREFORE, Plaintiff prays for judgment against SHOW READY, LLC,
20   a suspended limited liability company, as follows:
21
22                ON THE FIRST AND SECOND CLAIMS FOR RELIEF:
23         1.     For all unpaid contributions during the period of September, October,
24   November, December 2018, January and February 2019, according to proof;
25         2.     For liquidated damages assessed at the rate of 20 percent (20%) of
26   the unpaid and delinquent contributions during the period of September, October,
27   November, December 2018, January and February 2019;
28
                                              -6-
                                           COMPLAINT
Case 2:19-cv-01039-PSG-AFM Document 1 Filed 02/12/19 Page 7 of 7 Page ID #:7



 1         3.    For interest calculated at the rate of 10 percent (10%) per annum on
 2   all unpaid contributions for the period of September, October, November,
 3   December 2018, January and February 2019, from the due dates to dates of
 4   payment;
 5         4.    For reasonable attorneys’ fees incurred in prosecuting this action;
 6         5.    For costs of suit;
 7         6.    For such other relief as the court deems appropriate.
 8                     ON THE SECOND CLAIM FOR RELIEF:
 9         7.    For such other legal or equitable relief under ERISA § 502(g)(2)(E);
10               29 U.S.C. §1132 (g)(2)(E) as the Court deems appropriate.
11
12   DATED: February 11, 2019                Kathryn J. Halford
                                             Elizabeth Rosenfeld
13                                           Marie Skinner
                                             WOHLNER KAPLON CUTLER
14                                           HALFORD & ROSENFELD
15                                    BY:     /s/ Marie Skinner
                                             Marie Skinner
16                                           Attorneys for Plaintiffs
                                             BOARD OF TRUSTEES OF THE
17                                           TEAMSTERS MISCELLANEOUS
18                                           SECURITY TRUST FUND in their
                                             capacity as fiduciaries for the
19                                           TEAMSTERS MISCELLANEOUS
                                             SECURITY TRUST FUND
20
21
22
23
24
25
26
27
28
                                               -7-
                                            COMPLAINT
